Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following:
"Upon this appeal there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: The defendants argued that the injunction granted herein violated the rights of freedom of speech and assembly guaranteed by the First and Fourteenth Amendments to the Constitution of the United States. This court held the injunction aforesaid did not violate the rights of freedom of speech and assembly guaranteed by the First and Fourteenth Amendments of the Constitution of the United States." (See 284 N.Y. 788.)